Case: 3:21-cv-00121-DMB-JMV Doc #: 27 Filed: 08/23/21 1 of 2 PageID #: 151
                IN THE UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF MISSISSIPPI
                          OXFORD DIVISION

IN THE MATTER OF PARTITIONING THE
PROPERTY OF SKYE DONALD DAYTON
THOMPSON AND ROMY LYNN THOMPSON

SKYE DONALD DAYTON THOMPSON                                              PLAINTIFF

V.                                      CIVIL ACTION NO. 3:21cv121-DBM-JMV

ROMY LYNN THOMPSON                      DEFENDANT/THIRD PARTY PLAINTIFF

V.

SHELDON THOMPSON AND                                 THIRD PARTY DEFENDANTS
MARIE-MERCED THOMPSON


                STIPULATION AND ORDER PURSUANT TO
              FEDERAL RULES OF EVIDENCE 502(d) AND 502(e)


       IT IS HEREBY STIPULATED AND AGREED pursuant to Fed. R. Evid.
502(e), by and between Skye Donald Dayton Thompson, Romy Lynn Thompson,
Sheldon Thompson and Marie-Merced Thompson, by and through their undersigned
counsel, that:

       In accordance with Fed. R. Evid. 502(d), except where a party intentionally
waives attorney-client privilege or work product protection by disclosing such
information to an adverse party as provided in Fed. R. Evid. 502(a), the disclosure of
attorney-client privileged or work product protected information does not constitute a
waiver in this proceeding, or in any other federal or state proceeding. Further, the
provisions of Fed. R. Evid. 502(b)(2) and (3) are inapplicable to the production of
such unintentionally disclosed ESI.

       Where a party produces attorney-client privileged or work product protected
information to an adverse party without intending to waive the privilege or protection,
the producing party will notify the adversary that it did not intend a waiver by its
disclosure, and the receiving party will promptly return the electronically stored
information and/or paper document(s), and any copies thereof.

        Any dispute regarding whether the disclosing party has asserted properly the
attorney-client privilege or work product protection will be brought promptly to the
Court, if the parties are not themselves able to resolve it.
    Case: 3:21-cv-00121-DMB-JMV Doc #: 27 Filed: 08/23/21 2 of 2 PageID #: 152


IT IS SO STIPULATED, through Counsel of Record.


 Dated:   8/19/2021                         /s/Thomas J. Suszek
                                            THOMAS J. SUSZEK, MSB #8079
                                            Counsel for Plaintiff and
                                            Third Party Defendants


 Dated:    8/19/2021                        /s/Elizabeth Penn
                                            ELIZABETH PENN, MSB #102116
                                            Counsel for Defendant/Third Party
                                            Plaintiff


       SO ORDERED, this, the 23rd day of August, 2021.


                                        /s/ Jane M. Virden
                                        UNITED STATES MAGISTRATE JUDGE
